FILED
                           NOT FOR PUBLICATION                              SEP 22 2010

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-50023

              Plaintiff - Appellee,              D.C. No. 3:09-cr-02436-LAB-1

  v.
                                                 MEMORANDUM *
ARNULFO MURILLO-CUELLAR,

              Defendant - Appellant.



                    Appeal from the United States District Court
                      for the Southern District of California
                     Larry A. Burns, District Judge, Presiding


                          Submitted September 13, 2010 **

Before: SILVERMAN, CALLAHAN and N.R. SMITH, Circuit Judges.

       Arnulfo Murillo-Cuellar appeals the sentence imposed following his guilty

plea to illegal reentry after deportation in violation of 8 U.S.C. § 1326. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Murillo-Cuellar contends the district court erred when it applied a 16-level

“crime of violence” adjustment under U.S.S.G. § 2L1.2(b)(1)(A)(ii), based on his

prior conviction for inflicting corporal injury on a spouse, in violation of California

Penal Code § 273.5. Murillo-Cuellar's contention is foreclosed by United States v.

Laurico-Yeno, 590 F.3d 818, 823 (9th Cir. 2010) (holding that a conviction under

California Penal Code § 273.5 is categorically a “crime of violence” under the

Guidelines because the offense requires the intentional use of physical force

against the person of another).

      As Murillo-Cuellar concedes, his contention that his Fifth and Sixth

Amendment rights were violated is foreclosed. See, e.g., United States v.

Covian-Sandoval, 462 F.3d 1090, 1096-97 (9th Cir. 2006); see also United States

v. Grisel, 488 F.3d 844, 846 (9th Cir. 2007) (en banc).

      AFFIRMED.